Name: Commission Regulation (EEC) No 3470/84 of 11 December 1984 amending Regulation (EEC) No 2672/84, opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 84 Official Journal of the European Communities No L 324/ 15 COMMISSION REGULATION (EEC) No 3470/84 of 11 December 1984 amending Regulation (EEC) No 2672/84 , opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of the accession compensatory amount for olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2672/84 (4) opened an invitation to tender for the sale for export of olive oil held by the Italian intervention agency ; Whereas at the moment, there is a market for crude olive-residue oil in the countries of North Africa and Asia ; Whereas Commission Regulation (EEC) No 2566/79 of 15 November 1979 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (5) lists the countries of North Africa and Asia : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 2672/84 is hereby replaced by the following : '3 . By way of derogation from Article 1 of Regu ­ lation (EEC) No 2960/77 :  the olive oil awarded must be exported within the four months following the month of sale,  the olive-residue oil may be exported in bulk without being rendered edible to the countries of North Africa and Asia. Where olive-residue oil is exported after refining and hence being rendered edible for immediate consumption, the actual quantity to be exported shall be determined by applying the formula given in Article 17 ( 1 ) (b) of Regulation (EEC) No 2960/77 to the quantity withdrawn from store .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . (3) OJ No L 1 , 1 . 1 . 1981 , p. 8 . (4) OJ No L 253, 21 . 9 . 1984, p . 19 . (*) OJ No L 294, 21 . 11 . 1979 , p . 5 .